NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              JASON W., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, C.W., Appellees.

                              No. 1 CA-JV 17-0140
                                FILED 10-3-2017


            Appeal from the Superior Court in Maricopa County
                              No. JS18373
                 The Honorable John R. Ditsworth, Judge

                                   AFFIRMED


                                    COUNSEL

Vierling Law Offices, Phoenix
By Thomas A. Vierling
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By JoAnn Falgout
Counsel for Appellee, Department of Child Safety
                          JASON W. v. DCS, C.W.
                           Decision of the Court



                       MEMORANDUM DECISION

Judge Margaret H. Downie delivered the decision of the Court, in which
Presiding Judge Michael J. Brown and Judge Jennifer B. Campbell joined.


D O W N I E, Judge:

¶1           Jason W. (“Father”) challenges the superior court’s
determination that terminating his parental rights was in the best interests
of his daughter, C.W. Because Father has shown no error, we affirm the
order.

                 FACTS1 AND PROCEDURAL HISTORY

¶2            The Department of Child Safety (“DCS”) took C.W. into care
five days after her birth in September 2015. In March 2016, DCS petitioned
to terminate Father’s parental rights, alleging he was unable to discharge
his parental responsibilities because he chronically abused drugs, the court
had terminated his rights to another child for the same cause, and
termination was in C.W.’s best interests. See Ariz. Rev. Stat. (“A.R.S.”)
§ 8-533(B)(3), (10). DCS later amended its petition to also allege time-in-
incarceration as a third statutory basis for termination. A.R.S. § 8-533(B)(4).

¶3            In a detailed minute entry following a January 2017 contested
hearing, the superior court found that DCS had proven the statutory
grounds alleged by clear and convincing evidence and found, by a
preponderance of the evidence, that termination was in C.W.’s best
interests. This Court has jurisdiction over Father’s timely appeal pursuant
to A.R.S. §§ 8-235(A), 12-120.21(A), and 12-2101(A).

                               DISCUSSION

¶4            To terminate parental rights, a court must find, by clear and
convincing evidence, at least one statutory ground articulated in A.R.S.
§ 8-533(B) and must also find by a preponderance of the evidence that
termination is in the child’s best interests. See Kent K. v. Bobby M., 210 Ariz.

1      This court views the evidence in a light most favorable to sustaining
the superior court’s findings. See Manuel M. v. Ariz. Dep’t of Econ. Sec., 218
Ariz. 205, 207, ¶ 2 (App. 2008).



                                       2
                          JASON W. v. DCS, C.W.
                           Decision of the Court

279, 288, ¶ 41 (2005); Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246,
248-49, ¶ 12 (2000). Because the superior court “is in the best position to
weigh the evidence, observe the parties, judge the credibility of witnesses,
and resolve disputed facts,” this court will affirm an order terminating
parental rights if it is supported by reasonable evidence. Jordan C. v. Ariz.
Dep’t of Econ. Sec., 223 Ariz. 86, 93, ¶ 18 (App. 2009) (citation omitted).

¶5             Father does not challenge the superior court’s findings on the
three statutory grounds for severance. He argues only that the court abused
its discretion by finding that termination was in C.W.’s best interests.

¶6            The best interests consideration requires a court to assess
“how the child would benefit from a severance or be harmed by the
continuation of the relationship.” Mary Lou C. v. Ariz. Dep’t of Econ. Sec.,
207 Ariz. 43, 50, ¶ 19 (App. 2004) (citation omitted). The best interests
requirement may be met if the child is adoptable or the existing placement
is meeting the child’s needs. Id.

¶7             The DCS case manager testified that terminating Father’s
parental rights was in C.W.’s best interests. She explained that Father had
never met C.W., had no relationship with her, and could not nurture a
relationship with her while incarcerated. She testified that denying
severance would deprive C.W. of a normal parental relationship during her
formative years and delay permanency, stability, supervision, and support.
Evidence established that C.W. is adoptable and that her current placement
is willing to adopt her.

¶8            Father asserts that he desires a relationship with C.W. and
contends there is a possibility he could develop that relationship and parent
C.W. after his release from prison. The superior court considered Father’s
desire for a relationship with C.W., but also noted he has never seen the
child, has not sent her any cards or gifts, and cannot support her while
incarcerated. Ultimately, the court concluded Father’s absence would
deprive C.W. of the opportunity to establish a bond and have a normal
parental relationship, whereas termination would provide her with a safe,
stable, drug-free adoptive home. The court considered the totality of the
circumstances in concluding that termination was in C.W.’s best interests,
and reasonable evidence supports that finding.




                                      3
                  JASON W. v. DCS, C.W.
                   Decision of the Court

                      CONCLUSION

¶9     We affirm the order terminating Father’s parental rights to
C.W.




                  AMY M. WOOD • Clerk of the Court
                  FILED: AA




                                4